UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB/A Amendment No. 2 ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2006  Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Buckeye Ventures,Inc. (Exact name of registrant as specified in its charter) Nevada 0-27454 20-3161375 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4455 Lamont Street, Suite3, San Diego, CA92109 (Address of principal executive offices) (858) 272-6600 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ý On November 5, 2006 there were : 98,548,618 shares of Registrant’s common stock, $.001 par value, issued and outstanding. Transitional Small Business Disclosure Format: Yes  No ý 1 FORWARD-LOOKING STATEMENTS The statements which are not historical facts contained in this Form 10-QSB are forward looking statements that involve risks and uncertainties and therefore bespeak caution as to actual results. All such statements are made with a reasonable basis and in good faith. The words "anticipate", "believes", "expect", "intend", "may" or similar expressions used in this Form 10-QSB as they relate to the Company or its Management are generally intended to identify such forward looking statements. These risks and uncertainties contained in this Form 10-QSB include but are not limited to, product demand and market acceptance risks, the effect of economic conditions generally and retail/wholesale in the heating, ventilation, air conditioning, plumbing, motion picture and television industry and marketing conditions specifically, the impact of competition, labor shortages, increase in wage rates, unexpected increases in general operating costs, technological difficulties, capacity and supply constraints or difficulties, the results of financing efforts, changes in consumer preferences and trends, the effect of the Company's accounting policies, weather conditions, acts of God, and other risks detailed in the Company's Securities and Exchange Commission filings, in particular disclosures in other filings entitled “Risk Factors.” The Company's management has made all the adjustments relative to the fiscal year end statements and the interim period herein, which in theopinion of management are necessary in order to make the financial statements not misleading. PartI.
